             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 1 of 38




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


XR COMMUNICATIONS, LLC, dba
VIVATO TECHNOLOGIES,
                                                       Case No.   6:21-cv-619
                       Plaintiff,
                                                       JURY TRIAL DEMANDED
               v.

AMAZON.COM, INC., AMAZON.COM
SERVICES LLC, and EERO LLC

                       Defendants.



            COMPLAINT FOR PATENT INFRINGEMENT AGAINST
       AMAZON.COM, INC., AMAZON.COM SERVICES LLC, AND EERO LLC

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff XR Communications LLC d/b/a Vivato

Technologies (“Plaintiff” or “Vivato”) makes the following allegations against Defendants

Amazon.com, Inc., Amazon.com Services LLC, and eero LLC (collectively, “Defendants”):

                                       INTRODUCTION

       1.      This complaint arises from Defendants’ unlawful infringement of the following

United States patents owned by Vivato, each of which generally relate to wireless communications

technology: United States Patent Nos. 10,594,376 (the “’376 Patent”) and 10,715,235 (the “’235

Patent”) (collectively, the “Asserted Patents”).

       2.      Countless electronic devices today connect to the Internet wirelessly. Beyond just

connecting our devices together, wireless networks have become an inseparable part of our lives

in our homes, our offices, and our neighborhood coffee shops. In even our most crowded spaces,

today’s wireless technology allows all of us to communicate with each other, on our own devices,


                                                   1
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 2 of 38




at virtually the same time. Our connected world would be unrecognizable without the ubiquity of

sophisticated wireless networking technology.

       3.      Just a few decades ago, wireless technology of this kind could only be found in

science fiction. The underlying science behind wireless communications can be traced back to the

development of “wireless telegraphy” in the nineteenth century. Guglielmo Marconi is credited

with developing the first practical radio, and in 1896, Guglielmo Marconi was awarded British

patent 12039, Improvements in transmitting electrical impulses and signals and in apparatus

there-for, the first patent to issue for a Herzian wave-based wireless telegraphic system. Marconi

would go on to win the Nobel Prize in Physics in 1909 for his contributions to the field.

       4.      One of Marconi’s preeminent contemporaries was Dr. Karl Ferdinand Braun, who

shared the 1909 Nobel Prize in Physics with Marconi. In his Nobel lecture dated December 11,

1909, Braun explained that he was inspired to work on wireless technology by Marconi’s own

experiments. Braun had observed that the signal strength in Marconi’s radio was limited beyond a

certain distance, and wondered why increasing the voltage on Marconi’s radio did not result in a

stronger transmission at greater distances. Braun thus dedicated himself to developing wireless

devices with a stronger, more effective transmission capability.

       5.      In 1905, Braun invented the first phased array antenna. This phased array antenna

featured three antennas carefully positioned relative to one another with a specific phase

relationship so that the radio waves output from each antenna could add together to increase

radiation in a desired direction. This design allowed Braun’s phased array antenna to transmit a

directed signal.

       6.      Building on the fundamental breakthrough that radio transmissions can be directed

according to a specific radiation pattern through the use of a phased array antenna, directed




                                                2
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 3 of 38




wireless communication technology has developed many applications over the years. Braun’s

invention of the phased array antenna led to the development of radar, smart antennas, and,

eventually, to a technology known as “MIMO,” or “multiple-input, multiple-output,” which would

ultimately allow a single radio channel to receive and transmit multiple data signals

simultaneously. Along the way, engineers have worked tirelessly to overcome limitations and

roadblocks directed wireless communication technology.

       7.      At the beginning of the twenty-first century, the vast majority of wireless networks

still did not yet take advantage of directed wireless communications. Instead, “omnidirectional”

access points were ubiquitous. Omnidirectional access points transmit radio waves uniformly

around the access point in every direction and do not steer the signal in particular directions.

Omnidirectional antennas access points do typically achieve 360 degrees of coverage around the

access point, but with a reduced coverage distance. Omnidirectional access points also lack

sophisticated approaches to overcome certain types of interference in the environment. As only

one example, the presence of solid obstructions, such as a concrete wall, ceiling, or pillar, can limit

signal penetration. As another example, interference arises when radio waves are reflected,

refracted, or diffracted based on obstacles present between the transmitter and receiver. The

multiple paths that radio waves can travel between the transmitter and receiver often result in signal

interference that decreases performance, and omnidirectional access points lack advanced

solutions to overcome these “multipath” effects.

       8.      Moving from omnidirectional networks to modern networks has required an

additional series of advancements that harness the capabilities of directed wireless technology.

These advancements range from conceiving various ways to steer and modify radiation patterns,

to enhancing the transmission signal power in a desired direction, to suppressing radiation in




                                                  3
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 4 of 38




undesired directions, to minimizing signal “noise,” and then applying these new approaches into

communications networks with multiple, heterogenous transmitters and receivers.

       9.      Harnessing the capabilities of directed wireless technology resulted in a significant

leap forward in the signal strength, reliability, concurrent users, and/or data transmission capability

of a wireless network. One of the fundamental building blocks of this latest transition was the

development of improvements to MIMO and “beamforming,” which are the subject matter of

patents in this infringement action. The patents in this action resulted from the investment of tens

of millions of dollars and years of tireless effort by a group of engineers who built a technology

company slightly ahead of its time. Their patented innovations laid the groundwork for today’s

networks, and are infringed by Defendants’ accused products.

                                             PARTIES

       10.     Plaintiff XR Communications, LLC, d/b/a Vivato Technologies (“Vivato” or

“Plaintiff”) is a limited liability company organized and existing under the laws of the State of

Delaware with its principal place of business at 2809 Ocean Front Walk, Venice, California 90291.

Vivato is the sole owner by assignment of all right, title, and interest in each Asserted Patent.

       11.     Vivato was founded in 2000 as a $80+ million venture-backed company with

several key innovators in the wireless communication field including Siavash Alamouti, Ken Biba,

William Crilly, James Brennan, Edward Casas, and Vahid Tarokh, among many others. At that

time, and as remains the case today, “Wi-Fi” or “802.11” had become the ubiquitous means of

wireless connection to the Internet, integrated into hundreds of millions of mobile devices globally.

Vivato was founded to leverage its talent to generate intellectual property and deliver Wi-Fi/802.11

wireless connectivity solutions to service the growing demand for bandwidth.

       12.     Vivato has accomplished significant innovations in the field of wireless




                                                  4
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 5 of 38




communications technology. One area of focus at Vivato was the development of advanced

wireless systems with sophisticated antenna designs to improve wireless speed, coverage, and

reliability. Vivato also focused on designing wireless systems that maximize the efficient use of

spectrum and wireless resources for large numbers of connected mobile devices.

       13.     Among many fundamental breakthroughs achieved by Vivato are inventions that

allow for intelligent and adaptive beamforming based on up-to-date information about the wireless

medium. Through these and many other inventions, Vivato’s engineers pioneered a wireless

technology that provides for simultaneous transmission and reception, a significant leap forward

over conventional wireless technology.

       14.     Over the years, Vivato has developed proven technology, with over 400

deployments globally, including private, public and government, and it has become a recognized

provider of extended range Wi-Fi network infrastructure solutions. Vivato's wireless base stations

integrate beamforming phased array antenna design with packet steering technology to deliver

high-bandwidth extended range connections to serve multiple users and multiple devices.

       15.     Vivato’s patent portfolio includes over 17 issued patents and pending patent

applications. The patents at issue in this case are directed to specific aspects of wireless

communication, including adaptively steered antenna technology and beam switching technology.

       16.     Defendant Amazon.com, Inc. (“Amazon”) is a Delaware corporation with a listed

registered agent of Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware

19808. Amazon has a principal place of business at 410 Terry Ave. North, Seattle, Washington

98109-5210. Amazon may also be served with process via its registered agent Corporation Service

Company 300 Deschutes Way SW Ste 208 MC-CSC1, Tumwater, WA, 98501.

       17.     Defendant Amazon.com Services LLC (formerly “Amazon.com Services Inc.” and




                                                5
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 6 of 38




referred to herein as “Amazon Services”) is a limited liability company organized under the laws

of the state of Delaware, with its principal place of business at 410 Terry Avenue North, Seattle,

Washington 98109. Amazon Services is a wholly owned subsidiary of Amazon. Amazon Services

is registered to do business in the State of Texas and may be served with process via its registered

agent in Texas, Corporation Service Company dba CSC-Lawyers Incorporating Service Company

at 211 7th Street, Suite 620, Austin, TX 78701-3218. Amazon Services may also be served via its

Delaware registered agent Corporation Service Company, 251 Little Falls Dr., Wilmington,

Delaware 19808.

       18.     Defendant eero LLC (“eero”) is a Delaware limited liability company with a

principal place of business at 660 3rd Street, 4th Floor, San Francisco, CA 94107. eero has a listed

registered agent for service of process in Delaware: Corporation Service Company, 251 Little Falls

Drive, Wilmington, Delaware 19808. On information and belief, eero was acquired by Defendant

Amazon on or about February 11, 2019 for approximately $97 million and is a wholly owned

subsidiary of Amazon.

       19.     Defendants Amazon, Amazon Services, and eero design and manufacture and/or

have manufactured on their behalf abroad certain Accused Products that are then imported into,

sold, offered for sale, and used within the United States and within this District. Via online and

physical stores, Amazon sells “hundreds of millions of unique products” by Amazon and third

parties “across dozens of product categories”; further, Amazon (together with its affiliates and

subsidiaries) also manufactures and sells “electronic devices, including Kindle, Fire tablet, Fire

TV, Echo, Ring, and other devices.” 2020 Annual Report, Amazon.com, Inc., at 3, available at

https://s2.q4cdn.com/299287126/files/doc_financials/2021/ar/Amazon-2020-Annual-Report.pdf

(last visited June 2, 2021). Amazon also competes against other companies that similarly “design,




                                                 6
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 7 of 38




manufacture, market, or sell consumer electronics, telecommunication, and electronic devices.” Id.

Among these electronic devices, Amazon makes, sells, and offers for sale smart home devices

which communicate over networks, such as Wi-Fi networks. For example, Amazon’s Echo-

branded products include “smart” speakers, displays, and streaming devices that, when coupled

with voice-controls such as Amazon’s Alexa application, or other software application(s), allow

customers to control, via Wi-Fi, connected devices, including the aforementioned speakers,

displays, or streaming devices, as well as other devices like cameras, lights, or appliances.

       20.      Defendants conduct business operations within the Western District of Texas in

their Amazon Tech Hub located at 11501 Alterra Parkway, Austin, TX. Defendants have offices

in the Western District of Texas where they sell, develop, and/or market their Wi-Fi products,

including their Tech Hub located in Austin. For example, Defendants are currently hiring

employees at the Tech Hub in Austin for roles relating to Defendants’ Wi-Fi compatible products

and services, including roles such as systems or operations managers, analysts, forecasting leads,

network support engineers, order management leads, and software engineers, as examples, based

on    current     job    openings     available       at   https://boards.greenhouse.io/eero/   and

https://www.amazon.jobs/en/ (last visited June 8, 2021). For example, Amazon’s jobs site lists

software development engineers and iOS engineers for the Austin, Texas location relating to Fire

TV and Echo products, such as Job ID 1553190, “Embedded Software Engineer - Wifi” by

Amazon.com Services LLC, stating “In this role, you will: · Design, develop and enhance Wifi

software for Amazon's consumer products;…Preferred Qualifications…Knowledge of

IEEE802.11/Wifi protocols such as Wifi Direct, WMM, WPA2/3, 802.11n/ac/ax, and etc.”

https://www.amazon.jobs/en/jobs/1553190/embedded-software-engineer-wifi (last visited June 8,

2021); see also https://www.amazon.jobs/en/jobs/952683/sr-embedded-software-development-




                                                  7
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 8 of 38




engineer-connectivity (job posting for Sr Embedded Software Development Engineer –

Connectivity) (last visited June 8, 2021). As another example, Amazon’s jobs site lists an opening

for “Technical Program Manager – eero” in its Austin location, Job ID: 1526234, stating “WiFi

has become a critical component to every home worldwide. eero, an Amazon Company, is the first

product to deliver a whole home WiFi experience using mesh technology to make sure you never

have to worry about connectivity ever again. We believe customers' deserve the best connectivity

and smart home experience possible” and requiring “4+ years of experience building and managing

projects involving technologies relevant to eero and Amazon… wireless technologies…network

management…”         https://www.amazon.jobs/en/jobs/1526234/technical-program-manager-eero

(last visited June 8, 2021). By registering to conduct business in Texas and regularly conducting

business in these facilities, Defendants maintain a permanent and continuous presence, and a

regular and established place of business, in the Western District of Texas.

                                JURISDICTION AND VENUE

       21.     This action arises under the patent laws of the United States, Title 35 of the United

States Code § 1, et seq, including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This Court has original

subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       22.     This Court has personal jurisdiction over Defendants in this action because

Defendants have committed acts within this District giving rise to this action, and has established

minimum contacts with this forum such that the exercise of jurisdiction over Defendants would

not offend traditional notions of fair play and substantial justice. Defendants, directly and/or

through subsidiaries or intermediaries, have committed and continues to commit acts of

infringement in this District by, among other things, importing, offering to sell, and selling

products that infringe the asserted patents, and inducing others to infringe the asserted patents in




                                                 8
            Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 9 of 38




this District. Defendants are directly and through intermediaries making, using, selling, offering

for sale, distributing, advertising, promoting, and otherwise commercializing its infringing

products in this District. Defendants regularly conduct and solicit business in, engages in other

persistent courses of conduct in, and/or derives substantial revenue from goods and services

provided to the residents of this District and the State of Texas. Defendants are subject to

jurisdiction pursuant to due process and/or the Texas Long Arm Statute due to their substantial

business in this State and District including at least its infringing activities, regularly doing or

soliciting business at its Austin facilities, and engaging in persistent conduct and deriving

substantial revenues from goods and services provided to residents in the State of Texas including

the Western District of Texas. Defendants also own, maintain, and hire workers in the Amazon

Tech Hub located at 11501 Alterra Parkway, Austin, TX, in order to make, use, distribute, sell, or

offer for sale certain accused products in Austin. For example, Amazon sells the Fire TV Stick

(3rd Gen), both online and through physical locations in the Western District of Texas, and

distributes, sells, and ships the Fire TV Stick (3rd Gen) via its subsidiary Amazon.com Services

LLC.




                                                 9
              Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 10 of 38




https://www.amazon.com/fire-tv-stick-with-3rd-gen-alexa-voice-

remote/dp/B08C1W5N87/ref=sr_1_1?dchild=1&keywords=fire%2Btv&qid=1623183249&sr=8-

1&th=1 (last visited June 8, 2021). As another example, Amazon sells the eero Pro 6 Tri-Band

Mesh Wi-Fi 6 Router with Built-In Zigbee Smart Home Hub which ships from and is sold by

Amazon.com Services LLC. See eero Pro 6 tri-band mesh Wi-Fi 6 Router with built-in zigbee

smart home hub, available at https://www.amazon.com/Eero-Pro-6-Router/dp/B085VNCZHL

(last visited June 1, 2021).

        23.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), (c), (d), and

1400(b) because Defendants have a permanent and continuous presence in, have committed acts

of infringement in, and maintain regular and established places of business in this district.

Defendants have committed acts of direct and indirect infringement in this judicial district

including using and purposefully transacting business involving the Accused Products in this

judicial district such as by sales to one or more customers in the State of Texas including in the

Western District of Texas, and maintaining regular and established places of business in this

district, including, for example, their Amazon Tech Hub located at 11501 Alterra Parkway, Austin,

TX.

                                            COUNT I

                     INFRINGEMENT OF U.S. PATENT NO. 10,594,376

        24.     Vivato realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        25.     On March 17, 2020, United States Patent No. 10,594,376 (“the ’376 Patent”) was

duly and legally issued for inventions entitled “Directed Wireless Communication.” Vivato owns




                                                10
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 11 of 38




the ’376 Patent and holds the right to sue and recover damages for infringement thereof. A copy

of the ’376 Patent is attached hereto as Exhibit A.

       26.     Defendants have directly infringed and continues to directly infringe numerous

claims of the ’376 Patent, including at least claim 1, by manufacturing, using, selling, offering to

sell, and/or importing into the United States Wi-Fi access points and routers supporting MU-

MIMO, including without limitation access points and routers utilizing the IEEE 802.11ac or

8011.ax standards (e.g., eero Pro 6, eero 6, eero Pro, eero, eero 6 extender, and eero Beacon)

(collectively, the “’376 Accused Products”). Defendants are liable for infringement of the ’376

Patent pursuant to 35 U.S.C. § 271(a).

       27.     The ’376 Accused Products satisfy all claim limitations of numerous claims of

the ’376 Patent, including Claim 1. The following paragraphs compare limitations of Claim 1 to

an exemplary Accused Product, the eero Pro 6 Wifi Router. See, e.g., eero Technology web page.1




1
  eero's Technology web page is available at https://eero.com/technology. The eero Pro 6 Wifi
Router supports “Wi-Fi 6 (“IEEE802.11a/b/g/n/ac/ax” standards, includes “3; tri-band” radios,
“2x2/2x2/4x4 MU/SU-MIMO,” “8” spatial streams, “WMM, Tx Beamforming, OFDMA”
features, and “band steering.” The eero 6 Wifi Router supports “Wi-Fi 6
(“IEEE802.11a/b/g/n/ac/ax” standards, includes “2; dual-band” radios, “2x2/2x2 MU/SU-MIMO,”
“4” spatial streams, “WMM, Tx Beamforming, OFDMA” features, and “band steering.” The eero
Wifi Router supports “Wi-Fi 5 (“IEEE802.11a/b/g/n/ac” standards, includes “2; dual-band” radios,
“2x2/2x2 SU-MIMO” and “2x2/2x2 MU-MIMO,” “4” spatial streams, “WMM, Tx Beamforming,
OFDMA” features, and “band steering.”

                                                11
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 12 of 38




See also eero Mesh WiFi Product Comparison2 and eero Pro 6 web page.3

       28.     Each of the ’376 Accused Products comprises a data-communications networking

apparatus. For example, as with each Accused Product, the eero Pro 6 Wifi Router is an apparatus

for communication data on an IEEE 802.11ac and/or 802.11ax data communications network. See,

e.g., eero Technology web page, which explains that eero Pro 6 Wifi Router includes

“IEEE802.11a/b/g/n/ac” and “IEEE802.11a/b/g/n/ac/ax” Network Standard support, “3; tri-band”

radios, “2x2/2x2/4x4 MU/SU-MIMO,” “8” spatial streams, “WMM, Tx Beamforming, OFDMA”

features, and “band steering.” Additionally, the eero Technology web page confirms that “eero

blankets your home with wifi you can count on.” See, e.g., eero Mesh WiFi Product Comparison,

indicating the eero Pro 6 supports “Tri-band 2x2/2x2/4x4 MU/SU-MIMO 2.4/5.2/5.8 Ghz”

connectivity. In addition, the eero Mesh WiFi Product Comparison page states, "eero is the world’s

most flexible WiFi system, using eeros and eero Beacons to blanket your home in fast, reliable

WiFi." See, e.g., eero Pro 6 web page, indicating the eero Pro 6 includes “Tri-band wifi radios,

simultaneous 2.4 GHz & 5 GHz Lo & 5 GHz Hi; 2x2/2x2/4x4 MU/SU-MIMO; WMM, Tx

Beamforming, OFDMA; Wi-Fi 6 (IEEE802.11a/b/g/n/ac/ax).” Furthermore, the eero Pro 6 web

page confirms that the eero Pro 6 Wifi Router can “support high speeds for 75+ connected devices.”




2
   eero Mesh WiFi Product Comparison is available at https://support.eero.com/hc/en-
us/articles/115002718486-eero-Mesh-WiFi-Product-Comparison. eero Pro 6 supports “Tri-band
2x2/2x2/4x4 MU/SU-MIMO 2.4/5.2/5.8 Ghz” connectivity. eero 6 supports “Dual-band 2x2/2x2
MU/SU-MIMO 2.4/5.2 Ghz” connectivity. eero Pro supports “Tri-band 2x2 SU-MIMO 2x2 MU-
MIMO 2.4/5.2/5.8 Ghz” connectivity. eero supports “Dual-band 2x2 SU-MIMO, 2x2 MU-MIMO
2.4/5.2 Ghz” connectivity. eero 6 extender supports “Dual-band 2x2/2x2 MU/SU-MIMO 2.4/5.2
Ghz” connectivity. eero Beacon supports “Dual-band 2x2 SU-MIMO, 2x2 MU-MIMO 2.4/5.2
Ghz” connectivity.
3
  eero Pro 6 web page available at https://eero.com/shop/eero-pro-6. eero Pro 6 includes “Wifi
connectivity” with “Tri-band wifi radios, simultaneous 2.4 GHz & 5 GHz Lo & 5 GHz Hi;
2x2/2x2/4x4     MU/SU-MIMO;         WMM,       Tx    Beamforming,      OFDMA;       Wi-Fi   6
(IEEE802.11a/b/g/n/ac/ax).”

                                               12
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 13 of 38




https://eero.com/shop/eero-pro-6 (last accessed June 1, 2021).

       29.     Each of the ’376 Accused Products comprises a processor configured to generate a

probing signal for transmission to at least a first client device and a second client device. For

example, as with each ’376 Accused Product, the eero Pro 6 Wifi Router has at least one processor

(e.g., one or more central processing units (CPUs), Wi-Fi processors, a baseband processor in the

Wi-Fi radio, as examples) for generating signals for transmission. See, e.g., eero Technology web

page, which explains that eero Pro 6 Wifi Router includes a “1.4 GHz quad-core processor” as

well as IEEE802.11a/b/g/n/ac” and “IEEE802.11a/b/g/n/ac/ax” Network Standard support, “3; tri-

band” radios, “2x2/2x2/4x4 MU/SU-MIMO,” “8” spatial streams, “WMM, Tx Beamforming,

OFDMA” features, and “band steering.” Additionally, the eero Technology web page confirms

that “eero blankets your home with wifi you can count on” and “support speeds up to a gigabit. So

you get effortless connectivity for your devices.” See, e.g., eero Mesh WiFi Product Comparison,

indicating the eero Pro 6 supports “Tri-band 2x2/2x2/4x4 MU/SU-MIMO 2.4/5.2/5.8 Ghz”



                                               13
            Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 14 of 38




connectivity. In addition, the eero Mesh WiFi Product Comparison page states, “eero is the world’s

most flexible WiFi system, using eeros and eero Beacons to blanket your home in fast, reliable

WiFi.” See, e.g., eero Pro 6 web page, indicating the eero Pro 6 includes a “1.4GHz quad-core

processor” as well as “Tri-band wifi radios, simultaneous 2.4 GHz & 5 GHz Lo & 5 GHz Hi;

2x2/2x2/4x4      MU/SU-MIMO;          WMM,       Tx     Beamforming,       OFDMA;        Wi-Fi     6

(IEEE802.11a/b/g/n/ac/ax).” Furthermore, the eero Pro 6 web page confirms that the eero Pro 6

Wifi Router can “support high speeds for 75+ connected devices.” For a further example, as with

each Accused Product, the eero Pro 6 Wifi Router generates a probing signal for transmission (e.g.,

a probing signal transmission that triggers or elicits a responsive transmission from each of a first

client device and a second client device, such as NDP Announcement, NDP, beamforming report

polling pursuant to Very High Throughput VHT channel sounding, including preamble training

fields allowing an estimate of the channel for MU-MIMO) to at least a first client device and a

second client device (e.g., a first non-AP STA / VHT beamformee and a second non-AP STA /

VHT beamformee). See, e.g., IEEE 802.11ac Standard Clause 9.31.5.2 (“A VHT beamformer

shall initiate a sounding feedback sequence by transmitting a VHT NDP Announcement frame

followed by a VHT NDP after a SIFS. The VHT beamformer shall include in the VHT NDP

Announcement frame one STA Info field for each VHT beamformee that is expected to prepare

VHT Compressed Beamforming feedback and shall identify the VHT beamformee by including

the VHT beamformee’s AID in the AID subfield of the STA Info field. The VHT NDP

Announcement frame shall include at least one STA Info field.”); id. (“A non-AP VHT

beamformee that receives a VHT NDP Announcement frame… shall transmit its VHT

Compressed Beamforming feedback a SIFS after receiving a Beamforming Report Poll with RA

matching its MAC address and a non-bandwidth signaling TA obtained from the TA field




                                                 14
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 15 of 38




matching the MAC address of the VHT beamformer.”); id. Clause 8.5.23.2 (defining format and

subfields within the VHT Compressed Beamforming frame); id. Clause 8.4.1.48 (including Tables

8-53(d)-(h)) (“Each SNR value per tone in stream i (before being averaged) corresponds to the

SNR associated with the column i of the beamforming feedback matrix V determined at the

beamformee”); id. Clause 8.4.1.49 (including Table 8-53i – MU Exclusive Beamforming Report

information); id. Clauses 8.4.1.24, 9.31.5.1, 9.31.5.2; id. Clause 22.3.8.3.5; id. Clause 22.3.11.2.




       30.     Each of the ’376 Accused Products comprises a processor configured to generate a

first data stream for transmission to the first client device and generate a second data stream for

transmission to the second client device. For example, as with each ’376 Accused Product, the

eero Pro 6 Wifi Router has at least one processor and Wi-Fi radio functionality (e.g., the CPU(s)

and/or Wi-Fi processors and/or baseband processor(s) in the Wi-Fi radio) configured to generate

a first data stream for transmission to the first client device (“non-AP STA” or “non-Access Point

Station”) and a second data stream for transmission to a second client device (non-AP STA)

pursuant to MU-MIMO transmissions. See, e.g., eero Technology web page, which explains that

eero Pro 6 Wifi Router includes a “1.4 GHz quad-core processor” as well as IEEE802.11a/b/g/n/ac”



                                                 15
            Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 16 of 38




and “IEEE802.11a/b/g/n/ac/ax” Network Standard support, “3; tri-band” radios, “2x2/2x2/4x4

MU/SU-MIMO,” “8” spatial streams, “WMM, Tx Beamforming, OFDMA” features, and “band

steering.” Additionally, the eero Technology web page confirms that “eero blankets your home

with wifi you can count on” and “support speeds up to a gigabit. So you get effortless connectivity

for your devices.” See, e.g., eero Mesh WiFi Product Comparison, indicating the eero Pro 6

supports “Tri-band 2x2/2x2/4x4 MU/SU-MIMO 2.4/5.2/5.8 Ghz” connectivity. In addition, the

eero Mesh WiFi Product Comparison page states, “eero is the world’s most flexible WiFi system,

using eeros and eero Beacons to blanket your home in fast, reliable WiFi.” See, e.g., eero Pro 6

web page, indicating the eero Pro 6 includes a “1.4GHz quad-core processor” as well as “Tri-band

wifi radios, simultaneous 2.4 GHz & 5 GHz Lo & 5 GHz Hi; 2x2/2x2/4x4 MU/SU-MIMO; WMM,

Tx Beamforming, OFDMA; Wi-Fi 6 (IEEE802.11a/b/g/n/ac/ax).” Furthermore, the eero Pro 6 web

page confirms that the eero Pro 6 Wifi Router can “support high speeds for 75+ connected devices.”

See, e.g., 802.11ac Standard Clause 9.31.5.1 (“Transmit beamforming and DL-MU-MIMO require

knowledge of the channel state to compute a steering matrix that is applied to the transmitted signal

to optimize reception at one or more receivers. The STA transmitting using the steering matrix is

called the VHT beamformer and a STA for which reception is optimized is called a VHT

beamformee. An explicit feedback mechanism is used where the VHT beamformee directly

measures the channel from the training symbols transmitted by the VHT beamformer and sends

back a transformed estimate of the channel state to the VHT beamformer. The VHT beamformer

then uses this estimate, perhaps combining estimates from multiple VHT beamformees, to derive

the steering matrix.”); id. Clauses 22.3.4.6(d), 22.3.4.7(e), 22.3.4.8(l), 22.3.4.9.1(m), 22.3.4.9.2(m),

22.3.4.10.4(a) (“Spatial mapping: Apply the Q matrix as described in 22.3.10.11.1.”); id. Clause

22.3.10.11.1; IEEE 802.11-2012 Standard Clause 20.3.12.3.6; 802.11ac Standard Clauses 8.4.1.24,




                                                  16
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 17 of 38




9.31.5.1, 9.31.5.2; id. Clause 22.3.11.1, 22.3.11.2.

       31.     Each of the ’376 Accused Products comprises a transceiver operatively coupled to

the processor and configured to: transmit the probing signal to at least the first client device and

the second client device via a smart antenna; wherein the smart antenna is operatively coupled to

the transceiver and comprises a first antenna element and a second antenna element. For example,

as with each ’376 Accused Product, the eero Pro 6 Wifi Router has a Wi-Fi radio with a transceiver

operatively coupled to the processor (e.g., the Wi-Fi radio generates signals for transmission and

processes received signals with, e.g., the CPU, Wi-Fi processors, and/or baseband processor in the

Wi-Fi radio, and the radio comprises a transceiver that transmits and receives signals via a smart

antenna); and, as with each ’376 Accused Product, the eero Pro 6 Wifi Router has a Wi-Fi radio

transceiver operatively coupled to the processor and to a smart antenna, wherein the smart antenna

is operatively coupled to the Wi-Fi radio and comprises a first antenna element and a second

antenna element. For a further example, as with each ’376 Accused Product, the eero Pro 6 Wifi

Router transmits the probing signal (e.g., a probing signal transmission that triggers or elicits a

responsive transmission from each of a first client device and a second client device, such as NDP

Announcement, NDP, beamforming report poll frames pursuant to Very High Throughput (VHT)

channel sounding, including preamble training fields allowing an estimate of the channel for MU-

MIMO) to at least the first client device and the second client device (e.g., the first non-AP STA

and the second non-AP STA) via the smart antenna. See, e.g., eero Technology web page, which

explains that eero Pro 6 Wifi Router includes a “1.4 GHz quad-core processor” as well as

IEEE802.11a/b/g/n/ac” and “IEEE802.11a/b/g/n/ac/ax” Network Standard support, “3; tri-band”

radios, “2x2/2x2/4x4 MU/SU-MIMO,” “8” spatial streams, “WMM, Tx Beamforming, OFDMA”

features, and “band steering.” Additionally, the eero Technology web page confirms that “eero




                                                 17
            Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 18 of 38




blankets your home with wifi you can count on” and “support speeds up to a gigabit. So you get

effortless connectivity for your devices.” See, e.g., eero Mesh WiFi Product Comparison,

indicating the eero Pro 6 supports “Tri-band 2x2/2x2/4x4 MU/SU-MIMO 2.4/5.2/5.8 Ghz”

connectivity. In addition, the eero Mesh WiFi Product Comparison page states, “eero is the world’s

most flexible WiFi system, using eeros and eero Beacons to blanket your home in fast, reliable

WiFi.” See, e.g., eero Pro 6 web page, indicating the eero Pro 6 includes a “1.4GHz quad-core

processor” as well as “Tri-band wifi radios, simultaneous 2.4 GHz & 5 GHz Lo & 5 GHz Hi;

2x2/2x2/4x4     MU/SU-MIMO;         WMM,        Tx    Beamforming,       OFDMA;       Wi-Fi     6

(IEEE802.11a/b/g/n/ac/ax).” Furthermore, the eero Pro 6 web page confirms that the eero Pro 6

Wifi Router can “support high speeds for 75+ connected devices.” See, e.g., 802.11ac Standard

Clause 9.31.5.2 (“A VHT beamformer shall initiate a sounding feedback sequence by transmitting

a VHT NDP Announcement frame followed by a VHT NDP after a SIFS. The VHT beamformer

shall include in the VHT NDP Announcement frame one STA Info field for each VHT

beamformee that is expected to prepare VHT Compressed Beamforming feedback and shall

identify the VHT beamformee by including the VHT beamformee’s AID in the AID subfield of

the STA Info field. The VHT NDP Announcement frame shall include at least one STA Info

field.”); id. (“A non-AP VHT beamformee that receives a VHT NDP Announcement frame… shall

transmit its VHT Compressed Beamforming feedback a SIFS after receiving a Beamforming

Report Poll with RA matching its MAC address and a non-bandwidth signaling TA obtained from

the TA field matching the MAC address of the VHT beamformer.”); id. Clause 8.5.23.2 (defining

format and subfields within the VHT Compressed Beamforming frame); id. Clause 8.4.1.48

(including Tables 8-53(d)-(h)) (“Each SNR value per tone in stream i (before being averaged)

corresponds to the SNR associated with the column i of the beamforming feedback matrix V




                                               18
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 19 of 38




determined at the beamformee”); id. Clause 8.4.1.49 (including Table 8-53i – MU Exclusive

Beamforming Report information); id. Clauses 8.4.1.24, 9.31.5.1, 9.31.5.2; id. Clause 22.3.8.3.5;

id. Clause 22.3.11.2.

       32.     Each of the ’376 Accused Products comprises a data-communications networking

apparatus wherein one or more of the processor, the transceiver, or the smart antenna is further

configured to: receive a first feedback information from the first client device in response to the

transmission of the probing signal; receive a second feedback information from the second client

device in response to transmission of the probing signal. For example, as with each ’376 Accused

Product, the eero Pro 6 Wifi Router comprises one or more of the processor, the transceiver, or the

smart antenna further configured to receive channel state information and estimates of the channel

state and MU MIMO-related feedback information from each of the first non-AP STA and the

second non-AP STA pursuant to MU-MIMO sounding procedures. This feedback information,

carried in one or more compressed beamforming frames, is in response to the transmission of the

probing signal (e.g., a probing signal transmission that triggers or elicits a responsive transmission

from each of a first client device and a second client device, such as NDP Announcement, NDP,

beamforming report polling pursuant to Very High Throughput (VHT) channel sounding,

including preamble training fields allowing an estimate of the channel for MU-MIMO). See, e.g.,

eero Technology web page, which explains that eero Pro 6 Wifi Router includes a “1.4 GHz quad-

core processor” as well as IEEE802.11a/b/g/n/ac” and “IEEE802.11a/b/g/n/ac/ax” Network

Standard support, “3; tri-band” radios, “2x2/2x2/4x4 MU/SU-MIMO,” “8” spatial streams,

“WMM, Tx Beamforming, OFDMA” features, and “band steering.” Additionally, the eero

Technology web page confirms that “eero blankets your home with wifi you can count on” and

“support speeds up to a gigabit. So you get effortless connectivity for your devices.” See, e.g., eero




                                                 19
           Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 20 of 38




Mesh WiFi Product Comparison, indicating the eero Pro 6 supports “Tri-band 2x2/2x2/4x4

MU/SU-MIMO 2.4/5.2/5.8 Ghz” connectivity. In addition, the eero Mesh WiFi Product

Comparison page states, “eero is the world’s most flexible WiFi system, using eeros and eero

Beacons to blanket your home in fast, reliable WiFi.” See, e.g., eero Pro 6 web page, indicating

the eero Pro 6 includes a “1.4GHz quad-core processor” as well as “Tri-band wifi radios,

simultaneous 2.4 GHz & 5 GHz Lo & 5 GHz Hi; 2x2/2x2/4x4 MU/SU-MIMO; WMM, Tx

Beamforming, OFDMA; Wi-Fi 6 (IEEE802.11a/b/g/n/ac/ax).” Furthermore, the eero Pro 6 web

page confirms that the eero Pro 6 Wifi Router can “support high speeds for 75+ connected

devices.” See, e.g., 802.11ac Standard Clause 9.31.5.2 (“A VHT beamformer shall initiate a

sounding feedback sequence by transmitting a VHT NDP Announcement frame followed by a

VHT NDP after a SIFS. The VHT beamformer shall include in the VHT NDP Announcement

frame one STA Info field for each VHT beamformee that is expected to prepare VHT Compressed

Beamforming feedback and shall identify the VHT beamformee by including the VHT

beamformee’s AID in the AID subfield of the STA Info field. The VHT NDP Announcement

frame shall include at least one STA Info field.”); id. (“A non-AP VHT beamformee that receives

a VHT NDP Announcement frame… shall transmit its VHT Compressed Beamforming feedback

a SIFS after receiving a Beamforming Report Poll with RA matching its MAC address and a non-

bandwidth signaling TA obtained from the TA field matching the MAC address of the VHT

beamformer.”); id. Clause 8.5.23.2 (defining format and subfields within the VHT Compressed

Beamforming frame); id. Clause 8.4.1.48 (including Tables 8-53(d)-(h)) (“Each SNR value per

tone in stream i (before being averaged) corresponds to the SNR associated with the column i of

the beamforming feedback matrix V determined at the beamformee”); id. Clause 8.4.1.49

(including Table 8-53i – MU Exclusive Beamforming Report information); id. Clauses 8.4.1.24,




                                              20
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 21 of 38




9.31.5.1, 9.31.5.2; id. Clause 22.3.8.3.5; id. Clause 22.3.11.2:




       33.     Each of the ’376 Accused Products comprises a data-communications networking

apparatus wherein one or more of the processor, the transceiver, or the smart antenna is further

configured to: determine where to place transmission peaks and transmission nulls within one or

more spatially distributed patterns of electromagnetic signals based in part on the first and the

second feedback information. For example, as with each ’376 Accused Product, the eero Pro 6

Wifi Router comprises one or more of the processor, the transceiver, or the smart antenna further

configured to determine where to place transmission peaks and transmission nulls within one or

more spatially distributed patterns of electromagnetic signals based in part on the first and the

second feedback information, including, e.g., where it determines where to place transmission

peaks and transmission nulls through a beamforming steering matrix pursuant to beamforming and

MU-MIMO spatial multiplexing, which beamforming steering matrix is determined based on the

received CSI (channel state information) and MIMO-related feedback from the first client device

(first non-AP STA) and the second client device (second non-AP STA) pursuant to VHT MU-

MIMO sounding. See, e.g., eero Technology web page, which explains that eero Pro 6 Wifi Router



                                                 21
            Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 22 of 38




includes a “1.4 GHz quad-core processor” as well as IEEE802.11a/b/g/n/ac” and

“IEEE802.11a/b/g/n/ac/ax” Network Standard support, “3; tri-band” radios, “2x2/2x2/4x4

MU/SU-MIMO,” “8” spatial streams, “WMM, Tx Beamforming, OFDMA” features, and “band

steering.” Additionally, the eero Technology web page confirms that “eero blankets your home

with wifi you can count on” and “support speeds up to a gigabit. So you get effortless connectivity

for your devices.” See, e.g., eero Mesh WiFi Product Comparison, indicating the eero Pro 6

supports “Tri-band 2x2/2x2/4x4 MU/SU-MIMO 2.4/5.2/5.8 Ghz” connectivity. In addition, the

eero Mesh WiFi Product Comparison page states, “eero is the world’s most flexible WiFi system,

using eeros and eero Beacons to blanket your home in fast, reliable WiFi.” See, e.g., eero Pro 6

web page, indicating the eero Pro 6 includes a “1.4GHz quad-core processor” as well as “Tri-band

wifi radios, simultaneous 2.4 GHz & 5 GHz Lo & 5 GHz Hi; 2x2/2x2/4x4 MU/SU-MIMO; WMM,

Tx Beamforming, OFDMA; Wi-Fi 6 (IEEE802.11a/b/g/n/ac/ax).” Furthermore, the eero Pro 6 web

page confirms that the eero Pro 6 Wifi Router can “support high speeds for 75+ connected devices.”

See, e.g., 802.11ac Standard Clause 9.31.5.1 (“Transmit beamforming and DL-MU-MIMO require

knowledge of the channel state to compute a steering matrix that is applied to the transmitted signal

to optimize reception at one or more receivers. The STA transmitting using the steering matrix is

called the VHT beamformer and a STA for which reception is optimized is called a VHT

beamformee. An explicit feedback mechanism is used where the VHT beamformee directly

measures the channel from the training symbols transmitted by the VHT beamformer and sends

back a transformed estimate of the channel state to the VHT beamformer. The VHT beamformer

then uses this estimate, perhaps combining estimates from multiple VHT beamformees, to derive

the steering matrix.”); id. Clauses 22.3.4.6(d), 22.3.4.7(e), 22.3.4.8(l), 22.3.4.9.1(m),

22.3.4.9.2(m), 22.3.4.10.4(a) (“Spatial mapping: Apply the Q matrix as described in




                                                 22
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 23 of 38




22.3.10.11.1.”); id. Clause 22.3.10.11.1; IEEE 802.11-2012 Standard Clause 20.3.12.3.6; 802.11ac

Standard Clauses 8.4.1.24, 9.31.5.1, 9.31.5.2; id. Clause 22.3.11.1:




; id. Clause 22.3.11.2:




       34.     Each of the ’376 Accused Products comprises a data-communications networking

apparatus wherein one or more of the processor, the transceiver, or the smart antenna is further

configured to: transmit the first data stream to the first client device via the one or more spatially

distributed patterns of electromagnetic signals; and transmit the second data stream to the second

client device via the one or more spatially distributed patterns of electromagnetic signals; wherein

transmission of the first data stream and transmission of at least part of the second data stream

occur at the same time; and wherein the one or more spatially distributed patterns of

electromagnetic signals are configured to exhibit a first transmission peak at a location of the first

client device and a second transmission peak at a location of the second client device. For example,


                                                 23
            Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 24 of 38




as with each ’376 Accused Product, the eero Pro 6 Wifi Router comprises one or more of the

processor, the transceiver, or the smart antenna further configured to transmit the first data stream

to the first client device (e.g., the first non-AP STA) via the one or more spatially distributed

patterns of electromagnetic signals (e.g., transmission of data to the first non-AP STA pursuant to

VHT MU-MIMO beamforming where a beamforming steering matrix is applied); and transmit the

second data stream to the second client device (e.g., the second non-AP STA) via the one or more

spatially distributed patterns of electromagnetic signals (e.g., transmission of data to the second

non-AP STA pursuant to VHT MU-MIMO beamforming where a beamforming steering matrix is

applied); wherein transmission of the first data stream and transmission of at least part of the

second data stream occur at the same time (e.g., simultaneous VHT DL MU-MIMO

transmissions); and wherein the one or more spatially distributed patterns of electromagnetic

signals are configured to exhibit a first transmission peak at a location of the first client device and

a second transmission peak at a location of the second client device (e.g., through VHT MU-MIMO

beamforming, radio energy is directed at each of the first client device and the second client device

to form a transmission peak at the location of each device, and including, e.g., where the

beamforming steering matrix is applied, a first space-time stream (“STS”) intended for reception

at the first client device and a second STS intended for reception at the second client device is

representative of a first transmission peak being placed at the location of the first client device and

a second transmission peak being placed at the location of second client device). See, e.g., IEEE

802.11ac Standard Clause 9.31.5.1 (“Transmit beamforming and DL-MU-MIMO require

knowledge of the channel state to compute a steering matrix that is applied to the transmitted signal

to optimize reception at one or more receivers. The STA transmitting using the steering matrix is

called the VHT beamformer and a STA for which reception is optimized is called a VHT




                                                  24
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 25 of 38




beamformee. An explicit feedback mechanism is used where the VHT beamformee directly

measures the channel from the training symbols transmitted by the VHT beamformer and sends

back a transformed estimate of the channel state to the VHT beamformer. The VHT beamformer

then uses this estimate, perhaps combining estimates from multiple VHT beamformees, to derive

the steering matrix.”); id. Clauses 22.3.4.6(d), 22.3.4.7(e), 22.3.4.8(l), 22.3.4.9.1(m),

22.3.4.9.2(m), 22.3.4.10.4(a) (“Spatial mapping: Apply the Q matrix as described in

22.3.10.11.1.”); id. Clause 22.3.10.11.1; IEEE 802.11-2012 Standard Clause 20.3.12.3.6; 802.11ac

Standard Clauses 8.4.1.24, 9.31.5.1, 9.31.5.2; id. Clause 22.3.11.1:




; id. Clause 22.3.11.2:




       35.     Defendants also have been and are now knowingly and intentionally inducing

infringement of at least claim 1 of the ’376 Patent in violation of 35 U.S.C. § 271(b). Through the

filing and service of this Complaint, Defendants have had knowledge of the ’376 Patent and the


                                                25
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 26 of 38




infringing nature of the ’376 Accused Products.

       36.        Despite this knowledge of the ’376 Patent, Defendants continue to actively

encourage and instruct its customers and end users (for example, through user manuals and online

instruction materials on its website) to use the ’376 Accused Products in ways that directly infringe

the ’376 Patent. For example, Defendants’ website provided, and continues to provide, instructions

for using the ’376 Accused Products on wireless communications systems, and to utilize their

802.11ax beamforming and MU-MIMO functionalities. Defendants do so knowing and intending

that its customers and end users will commit these infringing acts. Defendants also continue to

make, use, offer for sale, sell, and/or import the ’376 Accused Products, despite their knowledge

of the ’376 Patent, thereby specifically intending for and inducing its customers to infringe the

’376 Patent through the customers’ normal and customary use of the ’376 Accused Products.

Defendants also knew or were willfully blind that their actions would induce direct infringement

by others and intended that their actions would induce direct infringement by others. Accordingly,

a reasonable inference is that Defendants specifically intended for others, such as their customers,

to directly infringe one or more claims of Vivato’s ’376 Patent in the United States because

Defendants had knowledge of the ’376 Patent and actively induced others (e.g., their customers)

to directly infringe the ’376 Patent.

       37.        Defendants also contributorily infringe pursuant to 35 U.S.C. § 271(c) by making,

using, selling, offering to sell, commercially distributing, and/or importing the ’376 Accused

Products, knowing they constitute a material part of the invention, are especially made or adapted

for use in infringing, and that they are not staple articles of commerce capable of substantial non-

infringing use.

       38.        By making, using, offering for sale, selling and/or importing into the United States




                                                   26
              Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 27 of 38




the ’376 Accused Products, Defendants have injured Vivato and are liable for infringement of

the ’376 Patent pursuant to 35 U.S.C. § 271.

        39.     Defendants also infringe numerous additional claims of the ’376 Patent, including

Claims 2 – 34, directly and through inducing infringement, for similar reasons as explained above

with respect to Claim 1.

        40.     Vivato’s ’376 Patent is valid and enforceable.

        41.     As a result of Defendants’ infringement of the ’376 Patent, Defendants have

damaged Vivato, and Vivato is entitled to monetary damages in an amount to be determined at

trial that is adequate to compensate for Defendants’ infringement, but in no event less than a

reasonable royalty for the use made of the invention by Defendants, together with interest and

costs as fixed by the Court.

        42.     Defendants’ infringing activities have injured and will continue to injure Vivato,

unless and until this Court enters an injunction prohibiting further infringement of the ’376 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT II

                       INFRINGEMENT OF U.S. PATENT NO. 10,715,235

        43.     Vivato realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        44.     On July 14, 2020, United States Patent No. 10,715,235 duly and legally issued for

inventions entitled “Directed Wireless Communication.” Vivato owns the ’235 Patent and holds

the right to sue and recover damages for infringement thereof. A copy of the ’235 Patent is attached

hereto as Exhibit B.




                                                 27
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 28 of 38




       45.     Vivato has complied with 35 USC 287 where applicable (i.e., non-method claims)

because there are no unmarked patented articles subject to a duty to mark.

       46.     Defendants have directly infringed and continue to directly infringe numerous

claims of the ’235 Patent, including at least claim 8, by manufacturing, using, selling, offering to

sell, and/or importing into the United States certain Wi-Fi products supporting MU-MIMO

technologies (e.g., Fire TV Stick 4K, Fire TV Stick, Fire TV Stick Lite, Fire TV Cube, Echo Show

10 (2nd-3rd Gen)) (collectively the “’235 Accused Products”). Defendants are liable for

infringement of the ’235 Patent pursuant to 35 U.S.C. § 271(a).

       47.     The ’235 Accused Products satisfy all claim limitations of numerous claims of

the ’235 Patent, including Claim 8. The following paragraphs compare limitations of Claim 8 to

an exemplary Accused Product, Echo Show 10 (3rd Gen). See, e.g., Echo Show 10 product page,

https://www.amazon.com/echo-show-10/dp/B07VHZ41L8.

       48.     Each ’235 Accused Product performs a method for use in a wireless

communications system, the method comprising receiving a first signal transmission from a remote

station via a first antenna element of an antenna and a second signal transmission from the remote

station via a second antenna element of the antenna simultaneously, wherein the first signal

transmission and the second signal transmission comprise electromagnetic signals comprising one

or more transmission peaks and one or more transmission nulls. For example, as with each ’235

Accused Product, the Echo Show 10 receives a first signal transmission from a remote station,

such as a Wi-Fi Access Point, via a first antenna element of an antenna and a second signal

transmission from the remote station via a second antenna element of the antenna simultaneously,

such as when the Echo Show 10 receives first and second signals with its first and second antenna

elements that contain training fields of a null data packet used for MU-MIMO sounding and




                                                28
            Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 29 of 38




channel    estimation     procedures.     See,    e.g.,   Echo     Show      10    product     page,

https://www.amazon.com/echo-show-10/dp/B07VHZ41L8. See, e.g., IEEE 802.11ac Standard

Clause 9.31.5.1 (“Transmit beamforming and DL-MU-MIMO require knowledge of the channel

state to compute a steering matrix that is applied to the transmitted signal to optimize reception at

one or more receivers. The STA transmitting using the steering matrix is called the VHT

beamformer and a STA for which reception is optimized is called a VHT beamformee. An explicit

feedback mechanism is used where the VHT beamformee directly measures the channel from the

training symbols transmitted by the VHT beamformer and sends back a transformed estimate of

the channel state to the VHT beamformer. The VHT beamformer then uses this estimate, perhaps

combining estimates from multiple VHT beamformees, to derive the steering matrix.”); See, e.g.,

802.11ac Standard Clause 9.31.5.2 (“A VHT beamformer shall initiate a sounding feedback

sequence by transmitting a VHT NDP Announcement frame followed by a VHT NDP after a SIFS.

The VHT beamformer shall include in the VHT NDP Announcement frame one STA Info field

for each VHT beamformee that is expected to prepare VHT Compressed Beamforming feedback

and shall identify the VHT beamformee by including the VHT beamformee’s AID in the AID

subfield of the STA Info field. The VHT NDP Announcement frame shall include at least one STA

Info field.”); id. (“A non-AP VHT beamformee that receives a VHT NDP Announcement frame…

shall transmit its VHT Compressed Beamforming feedback a SIFS after receiving a Beamforming

Report Poll with RA matching its MAC address and a non-bandwidth signaling TA obtained from

the TA field matching the MAC address of the VHT beamformer.”); id. Clause 8.5.23.2 (defining

format and subfields within the VHT Compressed Beamforming frame); id. Clause 8.4.1.48

(including Tables 8-53(d)-(h)) (“Each SNR value per tone in stream i (before being averaged)

corresponds to the SNR associated with the column i of the beamforming feedback matrix V




                                                 29
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 30 of 38




determined at the beamformee”); id. Clause 8.4.1.49 (including Table 8-53i – MU Exclusive

Beamforming Report information); id. Clauses 8.4.1.24, 9.31.5.1, 9.31.5.2; id. Clauses 22.3.4.6(d),

22.3.4.7(e), 22.3.4.8(l), 22.3.4.9.1(m), 22.3.4.9.2(m), 22.3.4.10.4(a) (“Spatial mapping: Apply the

Q matrix as described in 22.3.10.11.1.”); id. Clause 22.3.10.11.1; IEEE 802.11-2012 Standard

Clause 20.3.12.3.6; 802.11ac Standard Clauses 8.4.1.24, 9.31.5.1, 9.31.5.2; id. Clause 22.3.11.1:




; id. Clause 22.3.11.2:




       49.     Each ’235 Accused Product performs a method for use in a wireless

communications system, the method comprising determining first signal information for the first

signal transmission and determining second signal information for the second signal transmission,

wherein the second signal information is different than the first signal information. For example,

as with each ’235 Accused Product, the Echo Show 10 determines different signal information for


                                                30
            Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 31 of 38




the first signal transmission than it does for the second signal transmission, by using the training

fields of a null data packet for MU-MIMO sounding and channel estimation to determine the

parameters in the beamforming feedback matrix. See, e.g., Echo Show 10 product page,

https://www.amazon.com/echo-show-10/dp/B07VHZ41L8. See, e.g., IEEE 802.11ac Standard

Clause 9.31.5.1 (“Transmit beamforming and DL-MU-MIMO require knowledge of the channel

state to compute a steering matrix that is applied to the transmitted signal to optimize reception at

one or more receivers. The STA transmitting using the steering matrix is called the VHT

beamformer and a STA for which reception is optimized is called a VHT beamformee. An explicit

feedback mechanism is used where the VHT beamformee directly measures the channel from the

training symbols transmitted by the VHT beamformer and sends back a transformed estimate of

the channel state to the VHT beamformer. The VHT beamformer then uses this estimate, perhaps

combining estimates from multiple VHT beamformees, to derive the steering matrix.”); See, e.g.,

802.11ac Standard Clause 9.31.5.2 (“A VHT beamformer shall initiate a sounding feedback

sequence by transmitting a VHT NDP Announcement frame followed by a VHT NDP after a SIFS.

The VHT beamformer shall include in the VHT NDP Announcement frame one STA Info field

for each VHT beamformee that is expected to prepare VHT Compressed Beamforming feedback

and shall identify the VHT beamformee by including the VHT beamformee’s AID in the AID

subfield of the STA Info field. The VHT NDP Announcement frame shall include at least one STA

Info field.”); id. (“A non-AP VHT beamformee that receives a VHT NDP Announcement frame…

shall transmit its VHT Compressed Beamforming feedback a SIFS after receiving a Beamforming

Report Poll with RA matching its MAC address and a non-bandwidth signaling TA obtained from

the TA field matching the MAC address of the VHT beamformer.”); id. Clause 8.5.23.2 (defining

format and subfields within the VHT Compressed Beamforming frame); id. Clause 8.4.1.48




                                                 31
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 32 of 38




(including Tables 8-53(d)-(h)) (“Each SNR value per tone in stream i (before being averaged)

corresponds to the SNR associated with the column i of the beamforming feedback matrix V

determined at the beamformee”); id. Clause 8.4.1.49 (including Table 8-53i – MU Exclusive

Beamforming Report information); id. Clauses 8.4.1.24, 9.31.5.1, 9.31.5.2;          id. Clauses

22.3.4.6(d), 22.3.4.7(e), 22.3.4.8(l), 22.3.4.9.1(m), 22.3.4.9.2(m), 22.3.4.10.4(a) (“Spatial

mapping: Apply the Q matrix as described in 22.3.10.11.1.”); id. Clause 22.3.10.11.1; IEEE

802.11-2012 Standard Clause 20.3.12.3.6; 802.11ac Standard Clauses 8.4.1.24, 9.31.5.1, 9.31.5.2;

id. Clause 22.3.11.1:




; id. Clause 22.3.11.2:




       50.     Each ’235 Accused Product performs a method for use in a wireless

communications system, the method comprising determining a set of weighting values based on


                                              32
            Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 33 of 38




the first signal information and the second signal information, wherein the set of weighting values

is configured to be used by the remote station to construct one or more beam-formed transmission

signals, and transmitting to the remote station a third signal comprising content based on the set of

weighting values. For example, as with each ’235 Accused Product, the Echo Show 10 determines

a set of weighting values based on the first signal information and the second signal information,

wherein the set of weighting values is configured to be used by the remote station to construct one

or more beam-formed transmission signals, and transmits to the remote station a third signal

comprising content based on the set of weighting values, by determining the parameters of the

beamforming feedback matrix, which include weighting values configured to be used by the

remote station (e.g., a Wi-Fi access point) to construct one or more beamformed transmission

signals, and transmitting to the remote station (e.g., a Wi-Fi access point) a signal that includes the

beamforming       feedback     matrix.     See,    e.g.,   Echo     Show      10     product     page,

https://www.amazon.com/echo-show-10/dp/B07VHZ41L8. See, e.g., IEEE 802.11ac Standard

Clause 9.31.5.1 (“Transmit beamforming and DL-MU-MIMO require knowledge of the channel

state to compute a steering matrix that is applied to the transmitted signal to optimize reception at

one or more receivers. The STA transmitting using the steering matrix is called the VHT

beamformer and a STA for which reception is optimized is called a VHT beamformee. An explicit

feedback mechanism is used where the VHT beamformee directly measures the channel from the

training symbols transmitted by the VHT beamformer and sends back a transformed estimate of

the channel state to the VHT beamformer. The VHT beamformer then uses this estimate, perhaps

combining estimates from multiple VHT beamformees, to derive the steering matrix.”); See, e.g.,

802.11ac Standard Clause 9.31.5.2 (“A VHT beamformer shall initiate a sounding feedback

sequence by transmitting a VHT NDP Announcement frame followed by a VHT NDP after a SIFS.




                                                  33
            Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 34 of 38




The VHT beamformer shall include in the VHT NDP Announcement frame one STA Info field

for each VHT beamformee that is expected to prepare VHT Compressed Beamforming feedback

and shall identify the VHT beamformee by including the VHT beamformee’s AID in the AID

subfield of the STA Info field. The VHT NDP Announcement frame shall include at least one STA

Info field.”); id. (“A non-AP VHT beamformee that receives a VHT NDP Announcement frame…

shall transmit its VHT Compressed Beamforming feedback a SIFS after receiving a Beamforming

Report Poll with RA matching its MAC address and a non-bandwidth signaling TA obtained from

the TA field matching the MAC address of the VHT beamformer.”); id. Clause 8.5.23.2 (defining

format and subfields within the VHT Compressed Beamforming frame); id. Clause 8.4.1.48

(including Tables 8-53(d)-(h)) (“Each SNR value per tone in stream i (before being averaged)

corresponds to the SNR associated with the column i of the beamforming feedback matrix V

determined at the beamformee”); id. Clause 8.4.1.49 (including Table 8-53i – MU Exclusive

Beamforming Report information); id. Clauses 8.4.1.24, 9.31.5.1, 9.31.5.2;          id. Clauses

22.3.4.6(d), 22.3.4.7(e), 22.3.4.8(l), 22.3.4.9.1(m), 22.3.4.9.2(m), 22.3.4.10.4(a) (“Spatial

mapping: Apply the Q matrix as described in 22.3.10.11.1.”); id. Clause 22.3.10.11.1; IEEE

802.11-2012 Standard Clause 20.3.12.3.6; 802.11ac Standard Clauses 8.4.1.24, 9.31.5.1, 9.31.5.2;

id. Clause 22.3.11.1:




                                              34
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 35 of 38




; id. Clause 22.3.11.2:




       51.     Defendants also have been and are now knowingly and intentionally inducing

infringement of at least claim 1 of the ’235 Patent in violation of 35 U.S.C. § 271(b). Through at

least the filing and service of this Complaint, Defendants have had knowledge of the ’235 Patent

and the infringing nature of the ’235 Accused Products.

       52.     Despite this knowledge of the ’235 Patent, Defendants continue to actively

encourage and instruct their customers and end users (for example, through user manuals and

online instruction materials on their website) to use the ’235 Accused Products in ways that directly

infringe the ’235 Patent. For example, Defendants’ websites provided, and continues to provide,

instructions for using the ’235 Accused Products on wireless communications systems, to utilize

their 802.11ac beamforming and/or MU-MIMO functionalities. Defendants do so knowing and

intending that their customers and end users will commit these infringing acts. Defendants also

continue to make, use, offer for sale, sell, and/or import the ’235 Accused Products, despite its

knowledge of the ’235 Patent, thereby specifically intending for and inducing its customers to

infringe the ’235 Patent through the customers’ normal and customary use of the ’235 Accused

Products. Defendants also knew or were willfully blind that its actions would induce direct


                                                 35
             Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 36 of 38




infringement by others and intended that its actions would induce direct infringement by others.

Accordingly, a reasonable inference is that Defendants specifically intended for others, such as its

customers, to directly infringe one or more claims of Vivato’s ’235 Patent in the United States

because Defendants had knowledge of the ’235 Patent and actively induced others (e.g., its

customers) to directly infringe the ’235 Patent.

       53.     Defendants also contributorily infringe under 35 U.S.C. § 271(c) by making, using,

selling, offering to sell, and/or importing the ’235 Accused Products, knowing they constitute a

material part of the invention, are especially made or adapted for use in infringing, and that they

are not staple articles of commerce capable of substantial non-infringing use.

       54.     By making, using, offering for sale, selling and/or importing into the United States

the ’235 Accused Products, Defendants have injured Vivato and is liable for infringement of

the ’235 Patent pursuant to 35 U.S.C. § 271.

       55.     Defendants also infringe numerous additional claims of the ’235 Patent, including

Claim 12, for example, directly and through inducing infringement, for similar reasons as

explained above with respect to Claim 1.

       56.     Vivato’s ’235 Patent is valid and enforceable.

       57.     As a result of Defendants’ infringement of the ’235 Patent, Defendants have

damaged Vivato, and Vivato is entitled to monetary damages in an amount to be determined at

trial that is adequate to compensate for Defendants’ infringement, but in no event less than a

reasonable royalty for the use made of the invention by Defendants, together with interest and

costs as fixed by the Court.

       58.     Defendants’ infringing activities have injured and will continue to injure Vivato,

unless and until this Court enters an injunction prohibiting further infringement of the ’235 Patent,




                                                   36
            Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 37 of 38




and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                      PRAYER FOR RELIEF

       WHEREFORE, Vivato respectfully requests that this Court enter:

       a.        A judgment in favor of Vivato that Defendants have infringed, either literally and/or

under the doctrine of equivalents the ’376 Patent and the ’235 patent;

       b.        A permanent injunction prohibiting Defendants from further acts of infringement

of the ’376 Patent and the ’235 patent;

       c.        A judgment and order requiring Defendants to pay Vivato its damages, costs,

expenses, and pre-judgment and post-judgment interest for Defendants’ infringement of the ’376

Patent and the ’235 patent;

       d.        A judgment and order requiring Defendants to provide an accounting and to pay

supplemental damages to Vivato, including without limitation, pre-judgment and post-judgment

interest and an award of an ongoing royalty for Defendants’ post-judgment infringement in an

amount according to proof;

       e.        A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Vivato its reasonable attorneys’ fees and costs against

Defendant, and enhanced damages pursuant to 35 U.S.C. § 284; and

       f.        Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

       Vivato, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




                                                  37
           Case 6:21-cv-00619 Document 1 Filed 06/16/21 Page 38 of 38




Dated: June 16, 2021           Respectfully submitted,

                                      /s/ Reza Mirzaie

                                      Reza Mirzaie (CA SBN 246953)
                                      rmirzaie@raklaw.com
                                      Paul A. Kroeger (CA SBN 229074)
                                      pkroeger@raklaw.com
                                      Philip X. Wang (CA SBN 262239)
                                      pwang@raklaw.com
                                      James N. Pickens (CA SBN 307474)
                                      jpickens@raklaw.com
                                      Minna Chan (CA SBN 305941)
                                      mchan@raklaw.com
                                      Christian Conkle (CA SBN 306374)
                                      cconkle@raklaw.com
                                      RUSS AUGUST & KABAT
                                      12424 Wilshire Blvd. 12th Floor
                                      Los Angeles, CA 90025
                                      Phone: (310) 826-7474

                                      Attorneys for Plaintiff XR Communications, LLC,
                                      d/b/a Vivato Technologies, Inc.




                                        38
